       Case 1:19-cv-07159-CM-DCF Document 66 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MDC S.p.A,
                                        Plaintiff,
         -against-                                               No. 19 Civ. 07159 (CM)

 DAVID SHUMAN
                                        Defendant.


     FURTHER CONTEXT TO THE COURT’S ORDER DENYING DEFENDANT’S
       MOTION FOR RECONSIDERATION AND MODIFICATION OF CERTAIN
                       ASPECTS OF THE VERDICT

McMahon, J.:

    Following trial and the issuance of findings of fact, conclusions of law and a verdict (Dkt. No.
54), Defendant David Shuman sought certain changes to certain findings of fact and
reconsideration of the amount of the judgment in his favor. (Dkt. No. 60). In the interest of
expediency, the Court summarily denied Shuman’s request in a brief order dated July 12, 2021.
(Dkt. No. 61). The following is a more detailed explanation of the reasons for that order.

    Shuman asks the Court to strike one finding of fact (FF 25) concerning the possibility that he
was experiencing financial difficulties, on the ground that it is not supported by any evidence and
is unnecessary to the result. I denied the request because the statement in the findings of fact
represented a fair inference from the evidence. Shuman testified that he closed down his fund in
2014 (Trial Transcript at ¶ 191), and “downsized” his office because he “went from a lot of people
to just a couple of people.” (Trial Transcript at ¶ 194). Other evidence showed that Shuman did
not make any cash transfers to MDC from January 19, 2016 until July 21, 2017. (FF 20, 25, 73).
MDC was concerned about the fact that Shuman had not paid for paintings; a 2018 email from
Shuman’s contact at MDC, Roberto Moiraghi, to his employers represented that Shuman had
stopped paying the gallery in September 2015,” aside from “a single transfer . . . in 2016. (FF 20).
On the basis of this evidence, the Court was fully justified in drawing the conclusion that, while
there was a suggestion that Shuman had encountered financial difficulties and that there was some
evidence to support that suggestion, it was ultimately not proven – or, as I put it in the Findings of
Fact, the issue was “not explored at length so the Court [was] not able to make any finding in this
regard.” (FF 25).

    As for Shuman’s request that he be awarded damages because MDC delayed in delivering PEI-
550 to him: The Court has made its decision and sees no reason to vary from it. Given the erratic
relationship between purchases and payments while Shuman was dealing with MDC through
Moiraghi – coupled with the fact that, in the wake of Moiraghi’s departure, those who remained at
MDC were trying to figure out exactly what was what in terms of Shuman’s account – the Court
cannot say that Shuman has proved by a preponderance of the evidence that he was entitled to



                                                     1
       Case 1:19-cv-07159-CM-DCF Document 66 Filed 07/27/21 Page 2 of 2




what is, in essence, a refund of a portion of the purchase price for a painting that was admittedly
delivered to him once MDC officials realized that he had paid for it. There is no evidence that he
negotiated for any such refund, or that anyone at MDC promised him one.

       For these reasons the court concluded, on July 12, 2021, that there would be no change to
the Findings of Fact, Conclusions of Law and Verdict.


Dated: July 27, 2021
New York, New York

                                      _____________________________________________

                                                     United States District Judge




BY ECF TO ALL COUNSEL




                                                2
